Citation Nr: 1810160	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  08-31 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for depression, to include as secondary to lumbar degenerative disc and joint disease.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

J. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) in Sioux Falls, South Dakota.

By a December 2011 Board decision, the claim for service connection for depression on a direct basis was reopened.  The underlying claim on the merits for service connection both on a direct basis and also as secondary to a service-connected lumbar spine disability, was remanded for further development.  

The Board remanded the claim again in January 2014.  By a March 2015 Board decision the claim was denied.  The Veteran appealed that determination to the U.S. Court of Appeals for Veterans Claims (Court), which issued a May 2016 Joint Motion for Remand (JMR) which vacated the prior decision and remanded it back to the Board.  In September 2016 the Board remanded the claim back to the Regional Office.  

Thereafter, the Board again remanded the case September 2017 for purpose of another VA examination and opinion more responsive to the applicable legal standard for secondary service connection.  The requisite opinion has been obtained, explained in further detail below.  The case is being decided on the merits.    


FINDING OF FACT

The preponderance evidence set forth is that depressive disorder did not develop directly due to incident of service, nor is it proximately due to, or the result of, or aggravated by service-connected lumbar degenerative disease and joint disease. 

CONCLUSION OF LAW

The criteria are not met to establish service connection for depression, to include as secondary to lumbar degenerative disc and joint disease.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Board further finds that there has been appropriate compliance with the September 2017 prior remand, inasmuch as there has been provided a thorough VA medical opinion responsive to the Board request and that included consideration of a private physician's report regarding some of the dispositive issues to the case.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).   The Board will proceeds to a decision upon this case.  

Applicable Law and Regulations

Service connection may be granted for disability from injury or disease that was incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017). 

Basic requirements for service connection are (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there was chronic disease diagnosed in service, later episodes are service-connected unless clearly refuted.  For non-chronic disease noted in service, continuity of symptomatology from the time of service discharge is required.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limited continuity of symptomatology as a principle to those specific diseases for which presumptive service connection is available under 38 C.F.R. § 3.309(a)).

VA law further permits service connection on a secondary grounds for recovery. Secondary service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Service connection on a secondary basis further applies when shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b).

Case Background

Turning to the Board's review of the evidence, the Veteran's Service Treatment Records (STRs) do not provide any indication of symptoms, complaints, or diagnoses with regard to a mental health condition.

A decision from the Social Security Administration (SSA) indicates that the Veteran was determined to have been disabled for purpose of obtaining benefits from that agency, due to the conditions of degenerative disc disease; lumbar spine disorder; obesity; major depressive disorder; and an anxiety disorder.

On VA in July 2008, by a psychiatrist, the treatment history given was that the Veteran had received outpatient treatment mostly since approximately 1992 through a VA clinic.  He had sought help for depression.  In approximately 1992, he was given the diagnosis of depression on a number of occasions.  At least beginning by 1995 he started nortriptyline medication initially through primary care clinics but then utilized Prozac for a period of time.  He had since taken a variety of antidepressants.  He had a sporadic work history of having been at numerous different jobs.  He had repeatedly been diagnosed with an alcohol abuse problem.  He now had chronic daily considerable depression symptoms.  He had had no remission of his emotional problems over the past year.  The Veteran was socially isolated, and had no friends, per his history.  The Veteran was unemployed.  The Veteran reported having been repeatedly diagnosed to have major recurrent depression, dysthymia, alcohol dependence, and personality disorder, not otherwise specified, since at least 1995 and treated through the VA medical system.  He stated that his mood was one of sadness and anxiety daily with variable to poor sleep improved somewhat on medications.  He gave a history of chronic low energy and mildly variable concentration.  He reported having had depression "most of my life."  He had a history of using alcohol excessively for two to three decades.  A mental status examination and interview was completed.  

The VA examiner concluded that there did not appear to have been any underlying organic condition, which might be responsible for this patient's psychiatric symptoms.  According to the VA examiner, the Veteran demonstrated a considerable impairment in his ability to focus on timely task completion and a considerable impairment in his ability to tolerate the increased mental demands and stress of the workplace secondary to nonservice-connected major depression, recurrent and moderate dysthymic disorder, alcohol dependence, personality disorder not otherwise specified.  The diagnosis given was major depression, recurrent, moderate; dysthymia; alcohol dependence; personality disorder, not otherwise specified.  

The September 2008 private psychiatrist's letter from Dr. D.W.P. indicates that it was believed possible that the worsening of the Veteran's back pain had caused worsening depression.  He had been hospitalized recently for this.  According to the psychiatrist, the Veteran's back pain existed preceding the psychiatric clinic appointment in October 1998 and there were several notes since then, the last December 2007 with ongoing pain without relief.  The author of the statement indicated his belief that the Veteran's ongoing back pain was in part responsible for his level of depression.  

The July 2009 VA medical opinion from a psychologist indicates, after reviewing the records, that is was less likely than not that the Veteran's service-connected low back condition had caused or aggravated his depression.  The stated rationale was that:
	
1. Prior VA exams related that the Veteran had an on-the-job injury after military service that led to a Workman's Compensation claim.  This injury occurred in 1995, which was almost 20 years after he left the military.  Since the Veteran was working as a truck driver at the time of this incident, it was evident that his service-connected back condition did not prevent him from working.  Following this injury he was unable to return to trucking work, indicating that the Workmen's Comp injury was the cause of his inability to work.

2. Reviewing primary care notes in the computerized medical records did not show that the service-connected portion of his back problems had been an active problem.  In fact, the current records did not show that he was getting ongoing treatment for a low back problem beyond taking Ibuprofen.

3. The Veteran did have injections in 2008 including an epidural and sacroiliac prolotherapy.  The records indicated multiple sources for the Veteran's back pain and did not show that any service-connected portion of the back pain had been the major problem.  

4. In 2008, the Veteran had had three psychiatric admissions for suicidal ideation.  The discharge summary for the October 15th admission stated that he had been denied SSI and he was more despondent.  None of the discharge summaries mentioned that the service-connected portion of his back problem had contributed to any depression.  

5. The medical records indicated other psychiatric diagnoses including personality disorder.

6. The Veteran's medication profile now included Ibuprofen for pain, but he did not have any stronger analgesics prescribed nor did he use a TENS unit or require other treatment which would indicate a sufficiently severe back condition that would cause problems with depression.

7. [Considering the prior statement of a private psychiatrist which had seemed somewhat favorable to the claim, this note] did not explain the contribution of the service-connected back pain to any worsening depression and did not include any discussion of the Workmen's Comp injury, which in the VA psychologist's opinion was the major source of any functional limitation that he had, since as noted above he was able to work driving a truck until the Workmen's Comp injury occurred.  

8. The mental disorder examination by a VA psychiatrist had concluded that the Veteran's back condition was not a factor in his depression.  

9. The records showed multiple personal problems unrelated to the back, including financial issues, alcohol abuse, etc., as well as a personality disorder.  

In summary, it was less than likely that the Veteran had a depressive disorder that was caused by or aggravated by his service-connected lumbar degenerative disc and joint disease.  The Veteran sustained an on-the-job injury in 1995, many years after his discharge from military service.  That injury was the cause of his inability to work, and led to a Workman's Compensation claim on his part.  A review of his records indicated that the service-connected portion of the Veteran's back pain had not been an active problem.  ...In a prior examination report, it had been noted that the Veteran had a history of alcohol dependence, as well as a personality disorder.  He lost jobs because of his drinking.  His personality disorder had most likely contributed to his social and occupational impairment, along with his alcoholism.  The Veteran did have a depressive disorder, but the preponderance of the evidence indicated that it was independent of the service-connected lumbar degenerative disc and joint disease.  Based upon the VA examiner's review of the available evidence contained in the record, it is therefore my opinion that was less than likely that the Veteran's depression was secondary to or aggravated by his service-connected lumbar degenerative disc and joint disease.    

A VA medical opinion was provided by the same psychologist in June 2012, which stated the conclusion that the Veteran's major depressive disorder was less likely than not incurred in or caused by in-service injury or illness.  The stated rationale was that the Veteran did not have a mental disorder that was incurred or caused by his military service.  There was no evidence that his PTSD or his major depressive disorder had its clinical onset during his military service.  His PTSD was linked to stressor events he experienced during his childhood.  His major depressive disorder had its first documented onset many years after his discharge from military service.  His personality disorder was characterological in nature, and he would have a personality disorder even if he had not entered military service.  His alcohol dependence and his cannabis abuse had their onset prior to his entry into military service.  

The opinion was further provided that major depressive disorder was less likely than not proximately due to or the result of the Veteran's service-connected lumbar spine disability.  The VA physician had consulted with a treatment provider who had found that in her opinion, the Veteran's service-connected lumbar spine disability was not severe enough to cause his major depressive disorder.  The Veteran had reported to this other treatment provider that his back pain had actually improved compared to what it was in 2008.  His medical records indicated that he became more depressed in early October 2008 because his SSA disability claim was denied, and he was hospitalized at a VA medical center as a result.  There was no evidence that would link the onset or exacerbations of the Veteran's depression to pain associated with his service-connected lumbar spine condition.  The Veteran's major depressive disorder was secondary to the psychosocial consequences of his personality disorder.  From his history, his personality disorder included borderline features was well as narcissistic elements (e.g., his history of pedophilia).  At this time, the Veteran's major depressive disorder was in partial remission, and it would decrease his work efficiency and ability to perform occupational tasks only during periods of significant stress.   Further opined, it was less likely than not that the Veteran's alcohol dependence and episodic cannabis abuse were aggravated by his service-connected lumbar spine condition.  

The Veteran had mentioned that he drank alcohol out of boredom rather than as a way to cope with pain.  It was also less than likely that the Veteran's major depressive disorder was aggravated by his service-connected lumbar spine disability.  His depression had improved and was now in partial remission.  His depressive moods were not tied to pain associated with his service-connected spine condition, but were instead related to the psychosocial consequences of his personality disorder.  His personality disorder was characterological in nature.  His PTSD was also not aggravated by his service-connected lumbar spine condition.  His PTSD symptoms were related to the childhood experiences he had that were traumatic in nature.  

At that time, VA examination for mental health disorders had established diagnoses of a personality disorder not otherwise specified; major depressive disorder in partial remission; PTSD, chronic.  PTSD was related to childhood stressor events.  It was not related to his military service.  Further indicated was that the Veteran had a history of a personality disorder NOS, that was an enduring pattern of inner experience and behavior that deviated markedly from the expectations of society.  His personality disorder contributed to his social and occupational impairment, and it was characterological in nature.  As such, it had its onset prior to its entry into military service, and it was not associated with his military service.  The Veteran had a history of pedophilia.  There was no documentation that pedophilia was a continuing problem.  The Veteran himself reported that he experienced symptoms of PTSD.   He stated that during childhood he was physically abused by his parents.  

The March 2014 VA psychologist's opinion indicated the opinion that it was less likely than not the Veteran had depression or any other mental health problem which had its onset in or was etiologically related to service.  The Veteran had no evidence of depression or other mental health problems/treatment during military treatment.  The first evidence of mental health treatment was VA treatment for depression in the 1990s.  If events in service, e.g., back pain or emotional trauma, had caused his problems with depression, it was expected that depressive symptoms show up during or shortly after military service.  Delayed onset of psychological problems was typically associated with PTSD and not other psychological problems.  There is no evidence of maltreatment in the service by an office or anyone else.  The Veteran had been criticized in a performance evaluation by a Sergeant (which was endorsed by a Lieutenant).  "...he has demonstrated his ability to perform his MOS.  However, his job performance is at most, mediocre due to his pessimistic attitude towards the United States Army."  The Veteran had an opportunity to respond to the evaluation and chose not to do so.  If he had done something so bad to be maltreated/humiliated, one would expect to find a disciplinary action in his military personnel records.  There was none.  On 5/2/95, the Veteran was questioned about problems in the military on an intake evaluation associated with admission to an alcohol treatment program at Ft. Meade VAMC. The Veteran's only response was "Stupidity."  The examiner would expect the Veteran to list maltreatment in the service if there were any.  Accordingly, for all these reasons, the examiner did not find the Veteran to be a credible historian.

On January 29, 2004, the Veteran listed three main stressors to his therapist, a VA social worker.  These were suspension at work, alcoholism, and sexual abuse when he was a child.  The Veteran portrayed (undocumented) mistreatment by a Lieutenant essentially a life changing event.  Other than a few statements the Veteran made to his VA psychiatric provider in 2007 that the poor performance evaluation or mistreatment by the Lieutenant in military service caused him to be a poor employee who could not hold a job, this had not been a recurrent theme/focus in treatment as one would expect for a life changing event.  On March 26 2008, his VA psychiatric provider wrote "...he continues to have the well-founded beliefs that he loses jobs not long after acquiring them secondary to his dissatisfactory behavior."  The examiner attributed his job difficulties to a personality disorder rooted in overbearing parents who physically abused him as well as sexual molestation as a child.  On September 12, 2009, his individual therapist, a VA social worker, noted, he reported losing many jobs secondary to interpersonal relationships and anger issues.  

The physician's medical opinion that it is less likely than not (less than 50/50 probability) the Veteran's depression was caused by or aggravated (permanently worsened beyond natural progression) by the lumbar spine disability.  In terms of cause of depression, the Veteran had no evidence for treatment for depression during military service.  His VA psychiatric provider on January 15, 2007 asserted his depression was made worse and certainly was present during military service.  While the Veteran asserted to this clinician he had depression during military service, the STRs contradicted this assertion.  The Veteran had many clear reasons for depression after military service, including marital failure, unemployment, poverty, his molestation as a child, his wife's medical problems, and problems associated with his sexual molestation of his daughter and another young child.  The VA psychologist found no aggravation (permanent worsening) of depression caused by the lumbar spine disability.  While there have been occasional, intermittent complaints by the Veteran that back pain has contributed to depressive symptoms, the other difficulties noted above have predominated.  The VA psychologist attached significance to the fact the Veteran's most recent psychiatric notes, dating back to early 2013 include the phrase, "Denies excessive depression."  In recent years, the psychiatric notes which described depressive symptoms related the depression to concerns about his wife's health (1/4/13) and (7/17/12)... somewhat depressed over his pedophilia being recently reported to authorities.  Back problems had not been associated with depressive symptoms in quite some time. 

Based on the evidence up to this point, the Board's March 2015 decision denied the Veteran's claim for service connection for depression.  The Court's May 2016 Joint Motion for Remand found that the Board's decision had erroneously implemented too demanding a standard for establishing secondary service connection for a disability "proximately due to or the result of a service-connected disease or injury" as provided by 38 C.F.R. § 3.310(b), in that the Board had apparently applied the more exacting standard specified under 38 U.S.C.A. § 1153 rather than what 38 C.F.R. § 3.310(b) permits of "any increase in disability."  

Subsequently, the Board remanded this case for additional specified development in response to the Court's Joint Motion, namely, for another VA medical opinion addressing the issue of aggravation.

Thereafter, the November 2016 VA psychologist's opinion indicated the opinion that the Veteran's depression was not at least as likely as not proximately due to or the result of lumbar degenerative disc and joint disease with left lower extremity radiculopathy.  According to the evaluating psychologist, it was his opinion that it was less likely than not that the Veteran's depression was proximately due to or the result of lumbar degenerative disc and joint disease with left lower extremity radiculopathy.  There is no evidence of diagnosis of or treatment of depression until the 1990.  If lumbar degenerative disc and joint disease with left lower extremity radiculopathy had caused depression, the VA opinion provider would expect depressive symptoms would have shown up during or shortly after military service.  Delayed onset of psychological symptoms is most commonly associated with PTSD and not depression.  Furthermore, mental health treatment records in recent years indicated depressive symptoms had not been prominent.  The Veteran's focus had been on health issues (his and his wife's), PTSD symptoms associated with the Veteran's childhood sexual trauma, and his guilt and shame associated with his own pedophilia.  In the records reviewed in recent years (from which had copied excerpts from below contained in quotes), there was no mention found of depressive symptoms being related to lumbar degenerative disc and joint disease.  

The VA psychologist then stated the following that in his opinion it was less likely than not that there was aggravation of a nonservice connected condition (depression) by a service-connected disability (lumbar degenerative disc and joint disease with left lower extremity radiculopathy).  The VA examiner considered any reports the Veteran had made about his depression being aggravated by lumbar degenerative disc and joint disease with left lower extremity radiculopathy would constitute a temporary flare up since lumbar degenerative disc and joint disease with left lower extremity radiculopathy had not been a focus of mental health treatment in recent years.

Thereafter, the Veteran through his attorney provided an August 2017 private psychologist's opinion, following a thorough medical history review, and stating as follows.

According to the private psychologist, the Veteran suffers from depression which more likely than not developed secondary to his service-connected chronic back pain ("My back hurts when I sit, stand, walk, lay down, move, don't move all the time") and related occupational limitations.  His symptoms were documented in his medical records and were evidence during a clinical interview including "depressed mood", "irritability", diminished interest in recreational and social activities
("I isolate myself from everyone, including the people I love such as my wife, close relatives, and friends.  I simply cannot deal with other people; I do not even interact with my cat that lives with me"), appetite and weight changes (obesity), sleeping difficulties, psychomotor retardation ("restlessness"), "loss of energy," feelings of worthlessness, "guilt" and "hopelessness," diminished ability to think or concentrate ("trouble concentrating or remembering instructions") and suicidality ("thought of every imaginable way...").  The Veteran's symptoms of depression secondary to his service-connected back pain had significantly impaired his social and occupational functioning since at least 1978 when he was discharged from the Army.  This included the loss of 30+ jobs, a divorce, loss of contact with his children, social isolation, two psychiatric hospitalizations, minimal friendships, and no interest in recreational activities.  By 2006, he was no longer able to work due to depression secondary to his service-connected back pain.  At this time, he had few meaningful relationships and spend most of his time alone.  
	
Overall, in the psychologist's opinion, the Veteran's psychiatric disorder had caused total social and occupational impairment with deficiencies in most areas to include work, judgment, thinking and mood due to symptoms such as:  grossly inappropriate behavior including arguing with others, isolating and discharging weapons, gross impairment in thought processes and communication including argumentative behavior in almost all interpersonal interactions, isolative behavior, impaired judgment including argumentative behaviors, suicidality and homicidality with the discharging of firearms, disturbances of motivation and mood including chronic depressed and irritable mood, loss of interest in all social and recreational activities, difficulty in establishing and maintaining effective work and social relationships due to irritability, and chronic conflict with others.  He also experienced two psychiatric hospitalizations specifically due to depression secondary to back pain.  This had been the case since at least February 2007, to the present, due to his symptoms of depression secondary to back pain. 

Accordingly, it was at least as likely as not, that the Veteran had been unable to secure and follow substantially gainful employment since at least 2008, when he last worked, to the present.  With his symptoms of depression and inability to deal with others, he would not be able to do any work, including driving, at a level that is substantially gainful.  In regard to the Veteran's symptoms and diagnoses of PTSD that were related to his history of childhood abuse, no symptoms were evident during his childhood, adolescence or early childhood.  In fact, these symptoms were not evident, or documented in any of his mental health treatment records, until 2009.  This was approximately 18 years after he initiated treatment for depression.  In effect, there was no clear and unmistakable evidence that he experienced PTSD previous to his enlistment in the Army.  Additionally, by 2009, when he began to discuss these symptoms in treatment, he was already unable to work and had minimal social contacts due to his long-term symptoms of depression.  At that time, his VA providers took an interest in his PTSD symptoms, given their sensitivity to this diagnosis, and sent him for specialized treatment.  In spite of this, the symptoms were never fully documented (e.g., his "nightmares" were never described) and he quickly discontinued this treatment as he felt it was not addressing his primary problem with depression.  By 2010, these symptoms were 
no longer documented in his record and he was no longer receiving treatment for PTSD.  This evidence, and the Veteran's interview, suggests that while he may have had symptoms of PTSD they were never the paramount cause of his psychological distress or impairment.  In addition, he stated that they were not currently a source of distress.  It was probably that when this issue arose around 2009, discussing his history of abuse would have exacerbated his symptoms of depression although the evidence suggests that his long-standing problems with depression were evident throughout his adult life and persisted into the present.  Given this history, while symptoms of PTSD probably contributed to this depression in the past, they were currently in remission and no longer contributing to his ongoing depression.

Thereafter, the November 2017 VA psychologist's opinion set forth the opinion that it was less likely than not that the Veteran's service-connected lumbar spine disability caused or aggravated his depression.  According to the VA examiner there were several key questions to address when analyzing the Veteran's claim:   

1. When did his depression first manifest and what is the documentation in    support of that depression?    

2. What depressive symptoms did the veteran have after his initial back injury in the military and before his 2nd back injury in the 1990s?   What was the cause of these depressive symptoms?

3. What depressive symptoms did the Veteran have after his second back injury in the 1990s? What was the cause of these depressive symptoms?

4. Is it likely that the first back injury in the military causes current or more recent depressive symptoms?

5. It is likely that the second back injury in the 1990s causes his current or more recent oppressive symptoms?

The opinion was then set forth as indicated:

1. There was no medical documentation before the 1990s that the Veteran suffered  from depression prior to that time.  By that, it was meant that there is no documentation of mental health treatment or concerns made before the 1990s.  There is some documentation in which the Veteran has asserted that he had mental health problems before the 1990s.  There is no documentation I found to support these assertions.

2. The Veteran had reported to a VA compensation and pension examiner as documented in a June 14, 2012 examination note a Workman's Compensation back injury in 1995 while trying to adjust and stand up a 400-pound chemical drum.  The Veteran suffered a back injury during this incident which resulted in 2 herniated disks which were treated with 3 months of physical therapy.  The date of this injury in 1995 was a critical demarcation.  One must look at his injuries and depressive symptoms before this injury and after this injury.  The best documentation of his depressive symptoms occurred during an inpatient psychiatric hospitalization for alcohol and drug treatment in 1995.  The history and physical examination noted "back injuries a number of times with lifting."  The Veteran did not attribute back injuries to the motorcycle incident which injured his back in the military.  (See history dated May 2, 1995.)  His bad back and difficulties from the bad back were not a focus of treatment.  His chief complaints had to do with financial and legal problems, health problems (which included history of low back pain, history of chronic sinusitis, history of allergies, and history of hypertriglyceridemia), needing to file for bankruptcy, physical, sexual, and emotional abuse as a child, sexual addiction, homelessness, estrangement from his children, lack of close relationships, lack of employment, and anger.  He experienced guilt over abusing his wife and children. On the mental status examination, he indicated an unusual stressor in the latest year, that of business problems.  This was not a gentleman who sought psychiatric care because of back pain and consequent depression.  Instead, this was a gentleman who sought psychiatric treatment for pervasive difficulties, including alcohol and drug problems, being broke, being homeless, estrangement from family, lack of friends, lack of resources, unemployment, and a variety of psychological problems stemming from considerable childhood abuse.  One reason the examiner considered the Veteran an unreliable historian is that he told Dr. D. M., the private psychologist, that his childhood was good.  The Veteran was minimizing his abusive childhood in order to minimize the impact that it had on later difficulties in life, including depressive symptoms.  (See Dr. D's psychiatric note, dated September 9, 2009: "Patient has a long history of PTSD going back into his childhood.  He endorses the following symptoms: anxiety, irritability, nightmares, unwanted intrusive thoughts, anger, feeling on edge, and the tendency to isolate himself."  The Veteran was minimizing the impact his dysfunctional childhood had on him and exaggerating the impact his military back injury had caused him.  It was clear during the 1995 psychiatric hospitalization for alcohol and drug abuse that the Veteran did experience depression.  The causes of the depression are remarkably well documented and clearly indicated the depression was not caused by back pain.  Instead, his life was falling apart for the numerous reasons listed above.  During the early years, e.g. described in Upton VA psychiatric note dated May 1, 1995, his depression was described as dysthymia, a chronic low-grade depression, which nowadays is termed "persistent depressive disorder."  His depressive symptoms were vaguely described. Besides the various losses noted, he was described as a loner with anger issues.  
3. 
The VA examiner indicated that he had evaluated many veterans with serious medical problems over the latest 42 years.  The examiner could think of no other veteran or civilian who had had such widespread difficulties in his life which were caused by a medical condition.  (The only exception was a few veterans with severe traumatic brain injuries and PTSD.)  Instead, most people with medical conditions, including severe ones such as spinal cord injury, had more circumscribed problems, such as financial problems and depression.  The VA examiner was not positing back injuries cannot cause depression.  The examiner was positing that unlike another private medical providers assertions upon evaluation of the Veteran, one could not attribute the multitude of issues the Veteran had had in his life to one cause, the back injury.  

It was by far the rule rather than the exception that those who have had such widespread difficulties as the Veteran (alcohol and drug problems, molestation of his daughter, molestation of others, spousal abuse, difficulty with authority figures, unstable employment with over 30 jobs, sexual addiction, etc.) have had difficult childhoods.  Back injuries do not typically cause this kind of widespread dysfunction.  Difficult childhoods would cause this kind of widespread dysfunction.  

A VA progress note, dated February 16, 1995, indicated the Veteran fantasized about sex with children while becoming intimate with his wife.  He admitted that he sexually molested a 4-year old child and his own child in 1983.  He stated he was "excited" but also afraid because he knew it was wrong.  Such illegal sexual behavior could no doubt cause depressive symptoms.  A VA progress note, dated October 3, 1994, quoted the Veteran as saying that he believed that his personality contributed to his problems because he tended to cognitively process problems because he does not trust his feelings.  Back injuries did not typically cause personality disorders or cause one to trust one's feelings.  In a VA progress note, dated May 20, 1994, the Veteran  indicated he had always been slightly depressed.  He explained his depression progressively worsened as a result of increased medical bills for his daughter. 
He further explained his depression and financial problems actually started around 1979 when his daughter was diagnosed with juvenile onset diabetes mellitus.  She required hospitalization which resulted in thousands of dollars of debt with no health insurance.  He and his wife divorced a few years later.  Crippling doubt and marital problems no doubt contributed to what the veteran described as lifelong depression.  A VA therapy consult, dated January 11, 1995, indicated the Veteran was having financial problems, in part, due to many traffic tickets.  He also indicated he had not paid income taxes in the latest 7 or 8 years.  These financial and legal difficulties, no doubt, also contributed to depressive feelings.  In that same consult, the Veteran  reported having a love/hate relationship with his mother.  He described his mother as being overly zealous in her religious activity.  She constantly wrote him letters to remind him that the devil is controlling his head.  Unresolved parental conflict also likely contributed to depressive symptoms. 

The Veteran also expressed guilt about masturbation because of his religious beliefs.  The examiner explained that guilt about sexual behavior also likely has contributed to the Veteran's depressive symptoms.  It is difficult for people to move beyond the bounds and examples of their parents.  The Veteran's parents unfortunately abused him physically and emotionally.  It is difficult for anyone who has experienced parental abuse to develop trust and self-confidence.  If one cannot trust one's parents, it is difficult to trust anyone else.  Despite the Veteran's assertions that the Veteran was diagnosed with personality disorder without being seen, VA records contradict this assertion.  The Veteran was seen on December 12, 15, and 21, 1994 by a VA neuropsychologist who interviewed the Veteran and performed psychological testing.  The neuropsychologist diagnosed the Veteran with a borderline personality disorder.  One of the hallmarks of borderline personality disorder is "stable instability."  Such a description describes the Veteran's life to a great extent.  He has had chronic issues related to finances, legal difficulties, relationships, anger management, and social relationships which are caused mostly by his personality disorder.  Chronic back pain does not cause personality disorders.  Personality disorders are also associated with affective instability, e.g., extreme anger and depressive.  It is much more likely his personality disorder has contributed to depressive episodes instead of chronic back pain. 

4. After the Veteran's non-military back injury in 1995, the Veteran has had considerable mental health treatment for depression, PTSD, anxiety, alcohol abuse, and personality disorder.  Later worsened depressive symptoms included sadness, anger and irritability, feelings of hopelessness, poor concentration, anxiety, and suicidal thoughts, e.g., D., PA's psychiatric note in April 2004.  (Dr. D. M. may be unaware that Ms. D., a physician's assistant, has specialized mental health training that allows her to make psychiatric diagnoses and provide psychiatric care in the state of South Dakota under the supervision of a psychiatrist.)  The Veteran's worsening depressive symptoms resulted in a more serious psychiatric diagnosis, major depressive disorder, e.g., D., PA's psychiatric note dated April 16, 2004, signed by Dr. K. K., supervisory psychiatrist.  

5. It was considered highly unlikely that the Veteran's back injury during the military caused or aggravated his current or most recent depressive symptoms.  The reason the examiner made the distinction between current and most recent depressive symptoms is that the latest psychiatric notes include no report of current depressive symptoms.  On September 2, 2017, his current VA psychiatrist, Dr. J. R. wrote: "[The Veteran] says he has done well on the Venlafaxine SA 150mg, feels this is a good combination for him.  He denies any side effects or problems associated with the increase, no reports of anxiety, depressed mood or insomnia."  Since the Veteran had no recent symptoms of depression, the VA examiner looked back at various psychiatric notes his previous psychiatric provider wrote to see if the examiner could ascertain any focus on the relationship between his military back injury and depressive symptoms.  Mental health treatment records in recent years indicate depressive symptoms have not been prominent.  His focus had been on health issues (his and his wife's), PTSD symptoms associated with the Veteran's childhood sexual trauma, and his guilt and shame associated with his own pedophilia.  A records review followed.

A prior treatment provider's letter did note the Veteran's service-connected lumbar spine disability caused depression.  Neither the onset of the depression nor the onset of his service-connected lumbar spine disability is established in this letter.  As previously noted, there are many more possible and more plausible causes of depression which also have been a focus of mental health treatment rather than his service-connected lumbar spine disability.  His service-connected lumbar spine disability has not been a focus of mental health treatment.  This lack of focus makes it unlikely that the service-connected lumbar spine disability has caused the depression. 

6. The examiner indicated that he would address whether depressive symptoms over the latest several years was likely due to the second back injury in 1995.  A prior medical provider had cited various providers who had made a connection in years past between the Veteran's depressive symptoms and chronic back pain.  This provider, Dr. D. M., had cited various other providers, including Dr. P., (see above), Ms. D., PA, his long-time psychiatric provider, and a psychiatric nurse whom he did not name (see McMachen note dated October 6, 2008).  

7. They all attributed some contribution which chronic back pain had made to his depression.  The problem with the statements in terms of the matter at hand is that the statements conflated the original back pain caused by the service-connected lumbar spine disability and the later back injury for which the Veteran apparently received Workman's Compensation.  The Veteran had had two documented back injuries.  How could one distinguish between the pain and depression caused by the first injury versus the second?  There were two main ways to make this distinction. First, what had the Veteran told us?  Initially, before compensation became an issue, the Veteran in 1995 during his psychiatric hospitalization, as noted above, described "Back injuries a number of times with lifting."  See medical history dated May 2, 1995.  By his own words, the Veteran attributed his chronic back injuries to lifting.  Lifting was not what caused his service-connected lumbar spine disability.  The second way to make this distinction between the impact/severity of the first and second spinal injuries was to ask a provider who was aware of both injuries to weigh in on whether the service-connected lumbar spine disability, the later spinal injury, or both injuries combined cause severe enough pain to cause or aggravate his current depression.  The examiner had asked the medical examiner, D. E., NP to provide the guidance in this regard.  They had consulted and agreed on the following statement based upon review of September 15, 2017 remand, all previous mental health Compensation and Pension examinations, many treatment notes (including in June 2007, March 2008, and February 2009), as well as the September 2008 letter.  While the letter was described as a letter from a private MD, the examiner believe that physician was working at a VA clinic in Pierre, SD at the time.  The providers' agreed statement was that:

Records clearly document that the Veteran sustained a significant low back injury, 15 years post-service.  1998 primary care provider directly related disc herniation in his lower back after a lifting injury three years prior.  This in addition to several other reported low back injuries post-service  have resulted in periodic follow-up treatment.  Yet, overall, his service-connected lumbar spine condition remains stable without surgery, extensive diagnostics, and/or chronic referrals.  2008 records document depression secondary to social security denial.  2011 records document anxiety related to medical bills.  2012 records document mood changes due to starting on insulin for non-service connected diabetes.  Passage of time suggests it is the post-military back injury and various other non-service connected health conditions causing and contributing to his depression and not the back injury noted in-service. 

The current VA examiner providing the medical opinion then summarized, as follows, that the Veteran did not seek psychiatric care for depression during military service or for many years after military service.  To the extent that he did have depressive symptoms related to back pain, it was more likely the back pain was the result of lifting injuries, as the Veteran reported in 1995, rather than back pain associated with the motorcycle accident in the military.  Only after his post-military service back injuries occurred did Mr. Hiatt began seeking mental health care. The reasons for his mental health symptoms were well documented in old VA records.  Back pain was one of many contributing factors.  Other factors besides back pain, as noted above, contributed more to his mental health problems.  Statements made about the relationship between back pain and mental health problems after 1995 were not informative if those making the statements were unaware or otherwise did not make the distinction between back pain associated with the injury in the military and later back pain associated with lifting injuries. 

The examiner gave more weight to the Veteran's own words in his 1995 statement in which he attributed his back pain to lifting injuries rather than the back pain associated with his military injury.  Equally important, the medical examiner noted his service-connected back condition has remained stable through the years and was not likely contributing to his depression. 

Analysis

The instant claim for service connection must be denied.  The Board finds on thorough and comprehensive review of the evidence, essentially, that the preponderance of the medical findings clearly weigh against the claim on element of causation - based upon both a claimed direct relationship between post-service depressive disorder and the Veteran's military service; and as well, an averred secondary medical relationship to existing lumbar spine disability (that being degenerative disc and joint disease).  

The Board finds that the foregoing opinions, articulated above, and with little variance throughout regarding overall stated conclusion, weigh against service connection.  Succinctly stated, the VA medical opinions unfavorable to this claim were issued in January 2008, July 2009, June 2012, March 2014, November 2016, and November 2017.  The conclusion expressed throughout, was that the Veteran had numerous life circumstances and nonservice-related medical history, including events prior to service, a longstanding diagnosed pattern of depressive disorder and apparently what one or more treatment providers identified as personality disorder, and, a history of pedophilia for which the claimant was undergoing an ongoing treatment course.  These factors caused depressive disorder, not an incident of service, nor lumbar spine disability.  As indicated further the stated rationale of those opinions notated, the post-service evidence showed onset of depression well after service, more than a decade afterwards, which was not consistent with a continuous injury since service.  See 38 C.F.R. §3.303(b).  

The foregoing opinions also notated that the Veteran clearly had intercurrent back injuries post-service, however, simply stated, the back injury was not so overriding or problematic that it was the cause or aggravating factor for depression, again, given the other indications definitively to the contrary.  The most recent VA opinion further sufficiently states this finding, that there was no significant contribution to depressive disorder particularly when compared to other factors, to effectively rule out secondary service connection based on causation and aggravation.  38 C.F.R. §3.310(b) (2017); Libertine v. Brown, 9 Vet. App. 521 (1996).  

Earlier opinions likewise pointed out that the Veteran had apparently had back problems for many years, and yet for many years there was nothing to indicate that he had any psychological reaction to the back issues.  The cause of depressive disorder appeared otherwise to have emanated from other life circumstances.  Without recounting in further detail the specific reasons given, as these are elucidated in considerable detail in the opinions already indicated, and the VA examiners had  the opportunity to look at the timeline of events surrounding the Veteran's symptomatology and treatment history. 

The Board has considered the countervailing evidence, and finds that on the whole the VA medical evidence is more persuasive.  The September 2008 private medical opinion stating there was a possible linkage between back pain and depression is speculative.  See generally, Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation).  Accordingly, it cannot be afforded probative weight as being conclusive in its statement.  The 2016 private psychologist's opinion is significantly more detailed, however, it places great emphasis on the factor that apparently the Veteran's long-term depressive symptomatology and/or what may have been PTSD, and/or the impact of childhood circumstances , were diminished causes of his diagnosed depressive disorder beginning in the late 2000s, leaving the back problem as the likely remaining cause.  

The VA providers who looked at this case more recently found a continuation of depressive symptomatology however.  Given the circumstances, the Veteran did appear to have some issues unrelated to back pain he was still seeking counseling for in the late 2000s.  The private psychologist also appears to have overlooked pre-service medical history.  This psychologists opinion discusses the Veteran's vocational capacity in great detail, and the impact of back problems, but not any of the diagnosed psychological conditions.  Overall therefore the Board gives greater weight to the VA medical opinion evidence.  Elkins v. Brown, 5 Vet. App. 474 (1993). 

Accordingly, for these reasons, the preponderance of the evidence weighs against this claim, and it is therefore denied.


ORDER

The claim for service connection for depression, to include as secondary to lumbar degenerative disc and joint disease, is denied.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


